EXAMINER’S AMENDMENT
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed September 1, 2021 has been entered. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Figure descriptions
For preferred form on the printed patent, the present figures descriptions have been arranged to read as follows:
         --Figs. 1-8 are drawings of a first embodiment of a Lighting Fixture.
Fig. 1 is a top perspective view;
Fig. 2 is a bottom perspective view;
Fig. 3 is a left side view;
Fig. 4 is a front view;
Fig. 5 is a right side view;
Fig. 6 is a rear view;
Fig. 7 is a top view; and
Fig. 8 is a bottom view.
Figs. 9-16 are drawings of a second embodiment of a Lighting Fixture.
Fig. 9 is a top perspective view;
Fig. 10 is a bottom perspective view;
Fig. 11 is a left side view; 
Fig. 12 is a front view;
Fig. 13 is a right side view;
Fig. 14 is a rear view;
Fig. 15 is a top view; and
Fig. 16 is a bottom view.
Features illustrated in broken lines represent portions of the Lighting Fixture that form no part of the claimed design.--


Contact Information
Inquiries concerning this communication should be directed to Clare Heflin at 571-272-2604. Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent -Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Please direct questions about the Private PAIR system to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
The examiner can normally be reached between 8:30am and 4:30pm, Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, George Bugg can be reached at (571) 272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




	
	/Clare E Heflin/            Primary Examiner, Art Unit 2911